DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-10 of U.S. Application 15/484,186 filed on April 11, 2017 have been examined. 

Allowable Subject Matter
Claims 1, and 10 are allowed over the prior art of record.
The closest prior art of record is Sasaki, US 20140365104 A1, and Mudalige, US 20100256852 A1, hereinafter referred to as Sasaki, and Mudalige, respectively.
The following is an examiner’s statement of reasons for allowance:

Sasaki discloses carrying out a cooperative driving maneuver, comprising in part, communicating a travel plan to an other vehicle within a predetermined area. 

Mudalige discloses carrying out a cooperative driving maneuver, comprising in part, vehicle-to-vehicle communication, wherein message formats are used to facilitate a cooperative driving maneuver wherein free areas between vehicles can be indicated.


As to claims 1, and 10, the closest prior art of record either taken individually or in combination with other prior art of record fails to teach or suggest: 

A method for autonomously or semi-autonomously carrying out a cooperative driving maneuver, wherein a maneuvering vehicle plans execution of a driving maneuver, wherein during the method the maneuvering vehicle executes operations for planning and execution of a single driving maneuver comprising:
determining a maneuvering area of a road in which the driving maneuver is potentially executed;
communicating with other vehicles via vehicle-to-vehicle communication during the planning of the execution of the cooperative driving maneuver;
filtering communications received by the maneuvering vehicle via vehicle-to-vehicle communication from the vehicles, wherein the filtering is performed to determine which vehicles are relevant to carrying out the maneuvering vehicle's
planned driving maneuver to detect cooperation vehicles which are presumed to be inside the maneuvering area during the execution of the driving maneuver;
determining message formats of the messages received by the maneuvering vehicle via vehicle-to-vehicle communication;
determining potential cooperation vehicles based on the message formats transmitted by the vehicles, and

wherein, in response to a determination that transmitted message formats are Environmental Perception Message§. from the potential cooperation vehicles, wherein the Environmental Perception Messages contain information about free areas between the potential cooperation vehicles from the potential cooperation vehicles received by the maneuvering vehicle, the potential cooperation vehicles are determined to be one or more cooperation vehicles.

A transportation vehicle comprising:
a communication device for communicating with other transportation vehicles by vehicle-to-vehicle communication; and
the vehicle being configured to, operate as a maneuvering vehicle and/or as a cooperation vehicle, autonomously or semi-autonomously carrying out a cooperative driving maneuver, wherein in operating as a maneuvering vehicle, which plans the execution of a driving maneuver, the vehicle executes the following operations:
determining a maneuvering area of a road in which the driving maneuver is potentially executed;
communicating with vehicles via vehicle-to-vehicle communication with each of a plurality of other vehicles that are presumed to be inside the maneuvering area of the road during execution of the driving maneuver, filtering the communications received via vehicle-to-vehicle communication from the other vehicles according to vehicles which are relevant to carrying out the planned driving maneuver to detect cooperation vehicles;
determining message formats of the messages received via vehicle-to-vehicle communication from these vehicles;
determining potential cooperation vehicles based on the message formats transmitted by these vehicles; and
adapting the maneuvering vehicle's own driving behavior to the presumable driving behavior of the cooperation vehicles to execute the planned driving maneuver,
wherein in response to a determination that transmitted message formats are Environmental Perception Messages from the potential cooperation vehicles containing information about free areas between the potential cooperation vehicles, the potential cooperation vehicles are determined to be cooperation vehicles for the maneuvering vehicle.

Claims 2-9, and 15 depend from claim 1, and claims 10-14, and 16 depend from claim 10, and are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668